                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                        )
                                                 )
                        Plaintiff,               )
                                                 )
                vs.                              )         CRIMINAL NO. 18-2849-JAP
                                                 )
LUCAS PAEZ,                                      )
                                                 )
                        Defendant.               )


                        ORDER OF DISMISSAL WITHOUT PREJUDICE

        This matter having come before the Court on the motion of the United States to dismiss

the pending Indictment in cause number 18-CR-2849-JAP, without prejudice, against only

defendant Lucas Paez, and the Court being fully advised in the premises, and based upon

interests of justice,

        IT IS HEREBY ORDERED that the pending Indictment is hereby dismissed as against

only defendant Lucas Paez without prejudice.



                                            _______________________________________
                                            SENIOR UNITED STATES DISTRICT JUDGE
